Case: 20-20641     Document: 00515904061         Page: 1     Date Filed: 06/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   June 17, 2021
                                  No. 20-20641                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Medora Chetlin,

                                                           Plaintiff—Appellant,

                                       versus

   Exxon Mobil Oil Corporation,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-1986


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Medora Chetlin filed this suit against Exxon Mobil Oil Corporation
   (“Exxon”) after it denied her claim for her deceased ex-husband’s
   retirement benefits under the Employee Retirement Income Security Act of




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20641      Document: 00515904061          Page: 2    Date Filed: 06/17/2021




                                    No. 20-20641


   1974 (“ERISA”). The district court granted summary judgment in favor of
   Exxon. For the following reasons, we AFFIRM.
                          I. Facts & Procedural History
          Nathan Broussard was employed by Exxon from 1968 to March 1982.
   He was enrolled in the Mobil Oil Retirement Annuity Plan. Broussard and
   Chetlin were married the first six years that Broussard worked for Exxon and
   divorced in 1974. As a result of the divorce proceedings, Chetlin was awarded
   a community property interest in Broussard’s retirement plan with Exxon.
   After Broussard left Exxon, the terms of the plan provided that he would be
   entitled to a straight life annuity of $241.46 a month after his calculated
   retirement date of January 1, 2008 plus his total contribution amount of
   $280.68. The plan further provided that, in the event of his death prior to
   January 1, 2008, Broussard’s designated beneficiary, Chetlin, would receive
   his $280.68 contribution plus interest. Broussard passed away in February
   2007, less than a year before his retirement date.
          In November 2012, Exxon sent a letter to Chetlin informing her that
   she was eligible for a refund of Broussard’s contribution plus interest. Chetlin
   responded to Exxon twice requesting information about his contribution but
   did not receive an immediate response. In August 2013, Exxon requested that
   Chetlin complete and return a form for a contribution refund along with
   Broussard’s death certificate. The parties then ceased communicating with
   each other.
          Approximately six years later in May 2019, Chetlin filed suit in state
   court against Exxon claiming that she was wrongfully denied Broussard’s
   retirement benefits. Exxon removed to federal court based on ERISA
   preemption. Then in July 2019, Exxon sent Chetlin another letter denying
   her request for any benefits exceeding those detailed in its November 2012
   letter, explaining that she was only entitled to a refund of Broussard’s




                                          2
Case: 20-20641     Document: 00515904061          Page: 3   Date Filed: 06/17/2021




                                   No. 20-20641


   contribution plus interest. Thus, Chetlin was due a lump sum payment of
   $3,311.96 as of August 1, 2019. Exxon explained that Chetlin was limited to
   Broussard’s contribution plus interest because he was divorced at his date of
   death and there was no Qualified Domestic Relations Order in place that
   would have provided her with a spouse’s benefit such as an annuity. The
   letter advised Chetlin that she had 60 days to appeal the benefits
   determination. She did not pursue an administrative appeal and instead filed
   this lawsuit.
          Exxon filed a motion for summary judgment arguing that it was not
   the proper defendant, that Chetlin failed to exhaust her administrative
   remedies, and that its denial of benefits determination was supported by the
   record and the terms of Broussard’s retirement plan. Chetlin responded that
   the terms Exxon claimed were in effect during Broussard’s employment were
   not and that the administrative record was likely incomplete.
          The magistrate judge issued a memorandum and recommendation to
   the district judge concluding that (1) Exxon was not the proper defendant and
   Chetlin’s claims against it could be dismissed on that basis; (2) because it
   took seven years for Exxon to provide Chetlin with the information and
   documents she sought from the retirement plan and she had no other way to
   obtain the information needed to make a formal claim for benefits, she was
   excused on equitable grounds for failure to exhaust her administrative
   remedies; and (3) Exxon’s determination that Chetlin was limited to a refund
   of Broussard’s contribution plus interest was supported by the administrative
   record and the terms of the retirement plan. On these grounds, the magistrate
   judge recommended that Chetlin’s claims be dismissed with prejudice.
          The district court adopted the magistrate judge’s memorandum and
   recommendation, agreeing that the benefits decision was proper and
   supported by the administrative record. The court declined to decide,




                                         3
Case: 20-20641        Document: 00515904061              Page: 4       Date Filed: 06/17/2021




                                         No. 20-20641


   however, whether Exxon was the proper defendant on the basis that it was
   not the only determinative issue in the proceedings. The court noted that
   Chetlin’s claim that the record was incomplete failed because she had the
   opportunity to further develop the record but had not done so. Accordingly,
   because Chetlin failed to present any evidence beyond speculation as to the
   accuracy of the plan’s terms, her claims could not survive summary
   judgment. In light of this conclusion, the district court granted summary
   judgment in favor of Exxon and held that Chetlin was only entitled to a refund
   of Broussard’s contribution plus interest.1
                                  II. Standard of Review
           We review grants of summary judgment de novo. West v. City of
   Houston, 960 F.3d 736, 740 (5th Cir. 2020) (citing Petzold v. Rostollan, 946
   F.3d 242, 247 (5th Cir. 2019)). Summary judgment is appropriate “if the
   movant shows that there is no genuine dispute as to any material fact and the
   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
   Although the evidence is reviewed in the light most favorable to the
   nonmoving party, it may not rely on “conclusional allegations and
   unsubstantiated assertions” as evidence. West, 960 F.3d at 740 (quoting
   Carnaby v. City of Houston, 636 F.3d 183, 187 (5th Cir. 2011)).
                                       III. Discussion
           On appeal, Chetlin asserts that the district court erred in granting
   summary judgment because (1) there was a material dispute as to whether
   Exxon is the proper defendant; (2) the ERISA benefits determination was




           1
            As the district court noted, this amount totaled $3,311.96 as of August 1, 2019 and
   continues to accrue interest until Chetlin receives payment.




                                                4
Case: 20-20641        Document: 00515904061              Page: 5      Date Filed: 06/17/2021




                                         No. 20-20641


   incorrect; and (3) the administrative record was incomplete. We are
   unpersuaded by these arguments.
           As a preliminary matter, the district court declined to hold whether
   Exxon was the proper defendant in these proceedings because it could decide
   the case on the basis that the benefits decision was correct and supported by
   the administrative record. We agree with this reasoning. Although Chetlin
   disagrees with the benefits decision here, she has failed to present evidence
   negating its accuracy. She alleges that the record is “likely” incomplete but,
   as the district court observed, she had ample time to develop the record prior
   to summary judgment but failed to do so. Exxon provided Chetlin with a copy
   of the retirement plan and an explanation of benefits available to Chetlin
   based on Broussard’s contribution.2 Chetlin’s disagreement with Exxon’s
   numbers is of no consequence because she provides no evidentiary support
   for her claim that the benefits determination is incorrect. Rather, she merely
   speculates that Exxon has not provided a complete and accurate record to
   support its calculations. As the district court properly concluded, that is not
   enough to survive summary judgment. See West, 960 F.3d at 740
   (“[C]onclusional allegations and unsubstantiated assertions may not be
   relied on as evidence by the nonmoving party.”). The district court did not
   err in granting summary judgment in favor of Exxon.
                                      IV. Conclusion
           For the foregoing reasons, the district court’s summary judgment is
   AFFIRMED.



           2
             Chetlin argues that the retirement plan that Exxon provided from July 1982 may
   not be the plan in place at the time of Broussard’s employment since he left Exxon in March
   of 1982. As the district court points out, however, Chetlin had the opportunity to resolve
   any discrepancies regarding the plan prior to summary judgment but failed to do so.




                                               5